DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/22/2022 has been entered. Claims 1-20 remain pending in the present application. The 35 U.S.C. 101 rejection set forth previously has not yet been overcome. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the following limitations, “associating an FDD rule with at least one attribute of a first BMS device;”, “apply the FDD rule to a first data point of the first BMS device corresponding to the at least one attribute to create a first instance of the FDD rule;”, “automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute;”, “responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;”,and “detect one or more faults in the BMS by evaluating the first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point.”, which analyzed under Step 2A Prong One, is understood as a user mentally identifying FDD rules, associations between rules and attributes, a second device sharing an attribute with a first, and identifying a fault based on gathered analysis. Thus, if a limitation under broadest reasonable interpretation can be performed by the human mind, then the limitations are directed to the “Mental Process” grouping of abstract ideas. 
	The judicial exception is not integrated into practical application. In particular claim 1 further recites, “obtain, via a user interface, user input”, which analyzed under Step 2A Prong Two, is understood as adding insignificant extra solution activity to the judicial exception in the form of data gathering.  
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception as analyzed under Step 2B, because the additional elements merely provide gathering input data from a user. Per the courts, see MPEP 2106.05(d)(II), the act of sending/receiving data over a network has been deemed as well-understood, routine, and conventional. 
	
	Independent claim 6 is substantially similar to claim 1 above and is rejected under the same rationale. 
Independent claim 11 is substantially similar to claim 1, however, includes the additional limitations of, “identifying that the FDD rules includes comparing the data point against a threshold;” and “assigning the value to the threshold against which the data point is compared under the FDD rule” which analyzed under Step 2A Prong One, falls under the “mental process” grouping of abstract ideas. The additional elements of “retrieving a value for the threshold;” as analyzed under Step 2A Prong Two, is considered merely applying the judicial exception with the use of generic computer components. The claims do not amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely applying the judicial exception using generic computer components. Analyzed under Berkheimer, applying rules to like components identified by a system is well-understood, routine, and conventional as discussed by Vacariuc (US PGPUB 20110055748).

	Dependent claims 2-5 do not include additional limitations to overcome the 35 U.S.C. 101 rejection. As analyzed under Step 2A Prong One, claims 2 and 4 provide further limitations that fall within the “Mental Process” grouping of abstract ideas. Claims 3 and 5 as analyzed under Step 2A Prong Two, provide further limitations that merely apply the judicial exception using generic computer components. The judicial exception does not include additional elements that amount to significantly more because as analyzed under Step 2B the additional elements are merely applying the judicial exception with generic computer components. Analyzed under Berkheimer, disabling rule updates and displaying an overview of the rules using generic computer components is considered well-understood, routine, and conventional as disclosed by Dibowski et al. (US PGPUB 20170308045).

	Dependent claims 7-10 and 16-20 are substantially similar to dependent claims 2-5 and are rejected under the same rationale as above. Dependent claims 12-16 merely recite limitations directed to the abstract idea or additional elements that do not provide significantly more.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dibowski et al. (US PGPUB 20170308045) in view of Vacariuc (US PGPUB 20110055748) in view of Meruva et al. (US PGPUB 20170343970). 

Regarding Claims 1 and 6; Dibowski teaches; A system for automatic application of fault detection and diagnostics (FDD) rules within a building management system (BMS), the system comprising: (Dibowski; at least Abstract)
a memory having instructions stored thereon; and a processor configured to execute the instructions to: (Dibowski; at least Fig. 4; disclose a computing device with a processor (434) and a memory (436))
apply the FDD rule to a first data point of the first BMS device corresponding to the at least one attribute to create a first instance of the FDD rule; (Dibowski; at least paragraph [0009] and [0039]; disclose applying the matching FDD rule algorithm that matches the identified attribute (i.e. applying a rule to monitor supply air temperature of an AHU) and thus creates a first instance of the FDD rule)
detect one or more faults in the BMS by evaluating the first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point. (Dibowski; at least paragraphs [0031] and [0039]; disclose wherein the system is capable of utilizing a plurality of time-varying data points (time-samples) of measured parameters of monitored equipment in order to determine various faults (i.e. stuck valve) using the plurality of rules associated with the equipment). 
Dibowski appears to be silent on; obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device;
automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute; 
responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;
However, Vacariuc teaches; obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device; (Vacariuc; at least paragraph [0034]; disclose a user interface in which a user can type/drag drop parameters (i.e. the FDD rules as described by Dibowski) to associate with monitored BMS objects)
automatically identify, from a plurality of BMS devices and without requiring user involvement, a second BMS device sharing the at least one attribute;  (Vacariuc; at least Fig. 3B; paragraphs [0010] and [0048]; disclose wherein the system identifies a second device that shares an attribute (i.e. compares the inputs and compares the shared inputs between two devices) with an already established device and wherein the matching process is performed automatically and does not require user intervention)
responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule; (Vacariuc; at least paragraph [0010] and [0048]; disclose wherein the system automatically maps inputs (i.e. applies the FDD rules as taught by Dibowski) to the second device based on a determination that the devices share the attribute).
Dibowski and Vacariuc are analogous or from the same field on of endeavor or mapping rules and data to BMS components. 
One of ordinary skill in the art before the effective filing date of disclose invention would have been motivated to combine the known method of applying rules to a component that shares an attribute with another component as taught by Vacariuc with the known system of an automatic FDD rule assigning system as taught by Dibowski to achieve the known result of more efficient mapping of rules to components. One would be motivated to combine the cited art of reference in order to reduce the effort needed to organize a building management system as taught by Vacariuc (paragraph [0034]). 
The combination of Dibowski and Vacariuc appear silent on; responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule;
However, Meruva teaches; responsive to identifying the second BMS device sharing the at least one attribute, automatically apply the FDD rule to a second data point of the second BMS device to create a second instance of the FDD rule; (Meruva; at least paragraphs [0009]-[0010]; disclose a system and method for updating a plurality of similar/like components wherein when a change is made to a first component (i.e. applying an FDD rule to a first component), that change is then propagated to all similar/like components determined in the system thus creating multiple identical instances of the change within all similar components).
Dibowski, Vacariuc, and Meruva are analogous or from the same field on of endeavor or mapping rules and data to BMS components. 
One of ordinary skill in the art before the effective filing date of disclose invention would have been motivated to combine the known method of applying multiple instances of a rule to similar components as taught by Meruva with the known system of an automatic FDD rule assigning system as taught by Dibowski and Vacariuc to achieve the known result of more efficient mapping of rules to components. One would be motivated to combine the cited art of reference in order to reduce the need to have each individual component update by user input as taught by Meruva (paragraph [0010]). 
Claim 11 is substantially similar to claims 1 and 6 and is rejected on the same rationale provided above. Claim 11 includes the additional limitations which are taught by Dibowski; identifying that the FDD rule includes comparing the data point against a threshold; retrieving a value for the threshold; assigning the value to the threshold against which the data point is compared under the FDD rule; (Dibowski; paragraphs [0038]-[0039]; disclose wherein the FDD rule includes assigning a threshold value to compare input values (i.e. supply air temperature threshold) to in order to determine fault conditions for components).

Regarding Claims 2, 7, and 16; the combination Dibowski, Vacariuc, and Meruva further teach; The system of claim 1, wherein the processor further executes the instructions to, responsive to detecting a change to a plurality of FDD rules associated with the at least one attribute of the first BMS device, update the FDD rule associated with the at least one attribute. (Vacariuc; at least paragraph [0005]; disclose wherein in response to a user making a change to a rule, updating the rule and in response searching to update the rule for all similar components).

Regarding Claims 3, 8, and 17; the combination Dibowski, Vacariuc, and Meruva further teach; The system of claim 1, wherein the plurality of FDD rules include a disable property that, when activated, is configured to prevent the processor from automatically applying the one or more relevant FDD rules to the mapped BMS device. (Vacariuc; at least paragraphs [0048]; disclose a confidence match property that prevents automatic mapping or applying of rules when activated (i.e. confidence match score is lower than a threshold)).

Regarding Claims 4, 9, and 18; the combination Dibowski, Vacariuc, and Meruva further teach; The system of claim 1, wherein the processor further executes instructions to: generate a first report identifying one or more FDD rules which are not applied to any of the plurality of BMS devices; and generate a second report identifying one or more BMS devices for which no FDD rules are applied. (Vacariuc; at least paragraphs [0047]-[0053]; disclose wherein the system creates a list input parameters (i.e. FDD rules of Dibowski) that can be applied to components and creates another list of all components that currently have no input parameters assigned (i.e. FDD rules of Dibowski)).

Regarding Claims 5, 10, and 19; the combination Dibowski, Vacariuc, and Meruva further teach; The system of claim 4, wherein the user interface is configured to display an overview of the applied FDD rule and the first or second report generated by the processor. (Dibowski; at least paragraphs [0067]; disclose wherein the applied FDD rule is shown to a user via a user interface and wherein Vacariuc teaches a report of all unassigned rules being displayed to a user (paragraph [0047]).

 	Regarding Claim 12; the combination Dibowski, Vacariuc, and Meruva further teach; The method of claim 11, wherein the FDD rule comprises a main rule, a sub-rule, and a diagnostic rule defining different aspects of the FDD rule. (Dibowski; at least paragraph [0039]; disclose an example FDD that includes for instance a main rule (monitoring types of affected variables), sub-rule (supply air temperature deviation from a threshold), and a diagnostic rule (determining a stuck heating/cooling valve)).

Regarding Claim 13; the combination Dibowski, Vacariuc, and Meruva further teach; The method of claim 12, further comprising: identifying that the sub-rule or diagnostic rule includes a sub-threshold or diagnostic threshold having an undefined value; retrieving a defined value for the sub-threshold or diagnostic threshold; and assigning the defined value to the sub-threshold or diagnostic threshold in the first instance of the FDD rule. (Dibowski; at least paragraph [0039] and [0044]; disclose wherein the system includes libraries of FDD rules containing various specifications (i.e. threshold values) that are retrieved and applied to various monitored equipment and the system can also incorporate a training phase (i.e. phase to determine appropriate threshold values based on actual conditions)).

Regarding Claim 14; the combination Dibowski, Vacariuc, and Meruva further teach; The method of claim 11, further comprising assigning, by a processor, engineering units of the attribute to the threshold. (Dibowski; at least paragraph [0039]; disclose wherein the data point is calculated temperature and thus assigns a temperature unit to the attribute).

Regarding Claims 15; the combination Dibowski, Vacariuc, and Meruva further teach; The method of claim 14, further comprising creating, by the processor, a dataset structured as a table in a database in which the FDD rule is associated with at least one of the data point, the threshold, the engineering units, the undefined value or the BMS device. (Vacariuc; at least Fig. 3B; paragraphs [0030] and [0052]; disclose the dataset structure which discloses the data point (temperature), threshold (setpoint), and the BMS device (temperature sensor)).

Regarding Claim 20; the combination Dibowski, Vacariuc, and Meruva further teach; The method of claim 11, wherein retrieving the defined value for the threshold comprises retrieving, from a database, the defined value from a data table associated with the BMS. (Dibowski; at least paragraphs [0039] and [0057]; disclose a building information model (database) which contains all the input data from the building automation system and where data is pulled for comparing the FDD rule).

Response to Arguments
Applicant’s arguments, see pages 15-20, filed 2/22/2022, with respect to the rejection(s) of claim(s) 1, 6, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dibowski et al. (US PGPUB 20170308045) in view of Vacariuc (US PGPUB 20110055748) in view of Meruva et al. (US PGPUB 20170343970).

Applicant's arguments with respect to the 35 U.S.C. 101 rejection filed 2/22/2022 have been fully considered but they are not persuasive. 

In particular, the applicant argues the new limitations of, “obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device,”, “automatically identify, from the plurality of BMS devices, and without requiring user involvement, a second BMS device sharing the at least one attribute”, and “detecting one or more faults in the BMS by evaluating a first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point”, as analyzed under Step 2A Prong One cannot be performed by the human mind. 
The office respectfully disagrees.
With regards to the limitation of, “obtain, via a user interface, user input associating an FDD rule with at least one attribute of a first BMS device,”, though the limitation requires human interaction, the method of associating an FDD rule with an attribute of a first BMS device can readily be performed using the human mind. Further, the limitation of “obtain, via a user interface”, is additional element that provides insignificant extra solution activity in the form of data gathering and thus does not integrate the claim into a practical application. 
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental processes performed by humans with the assistance of physical aids such as pens or paper are explained further below with respect to point B.
And with regards to the limitation of, “automatically identify, from the plurality of BMS devices, and without requiring user involvement, a second BMS device sharing the at least one attribute”, simply stating a limitation is performed automatically or without human involvement does not preclude the limitation from being able to actually be performed mentally. The core of the claim simply requires identification of a second device sharing an attribute with a first device, which at the level of generality as currently claimed, can still readily be performed using the human mind.
With regards to the limitation of, “detecting one or more faults in the BMS by evaluating a first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point”, though not practical, it is not improbable for a human to monitor two data points and associating faults based on the presented values mentally. Further, the limitation as presented follows the template of collecting information, analyzing it, and displaying which as deemed by the courts is a limitation that can be readily performed by the human mind. Citation of the MPEP is presented below:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
With regards to Step 2A Prong Two, the applicant argues that the limitation of, “detecting one or more faults in the BMS by evaluating a first instance of the FDD rule using time-varying values of the first data point and evaluating the second instance of the FDD rule using time-varying values of the second data point”, integrates the abstract idea into practical application. However, as discussed above, the cited limitation is considered as a part of the Abstract idea of a Mental Process and is thus not considered an additional element in the present application. 
With regards to the Step 2B analysis, the office has determined that the claims as currently recited amount to limitations that are well-understood, routine, and conventional as analyzed under Berkheimer. 
In order to overcome the current rejection, one potential solution, and only if the specification provides support, is to actuate or control a device based upon the detected fault conditions. In this example, the abstract idea is being utilized to implement control functionality, ideally to improve a condition of the BMS system and thus shows a limitation that amounts to significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sabat et al. (US Patent 7,257,744): disclose a system and method in which when a node of the system is provided an update or parameter change from a user, sending the updated information to all the similar nodes of the system to update their own memory based on the change in data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117